Opinion by
Mr. Justice Fell,
The single question argued on this appeal maybe briefly disposed of. The action was to recover damages for a breach of contract to build a system of sewers in the borough of Somerset. The work was abandoned by the defendants when half finished. They sought to justify this abandonment on *559the ground that there had been a breach of contract by the borough. The dispute between the parties was as to whether additional work made necessary by a change in the location of a sewer should be done at the price per lineal foot fixed by the contract for work to be done under the original plan, or at cost plus ten per cent, the price fixed for extra work. This dispute arose between the defendants and the borough’s engineer before any of the additional work had been done. The learned trial judge held that a difference of opinion as to the construction of the contract did not justify the defendants in dismissing their men, removing their tools and abandoning the work. This was clearly right. The defendants were bound in any event to perform at least the work originally contracted for, as to which there was no dispute.
The judgment is affirmed.